DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.

Response to Amendment
The amendments and remarks, filed on 9/19/2022, has been entered.  The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 9/19/2022, has been entered.  The claim amendments overcome the previous the 112(b) rejection of claims 6, 9, and 10. 

Claim Status
Claims 1-20 are pending with claims 1-13 being examined and claims 14-20 withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Monteiro et al (US 20170212272 A1; hereinafter “Monteiro”; already of record) in view of Edwards (US 20210108508 A1; hereinafter “Edwards”; domestic priority filed 10/14/2019) in view of Hulteen et al (US 20100277740 A1; hereinafter “Hulteen”). 
Regarding claim 1, Monteiro teaches a contrast device for analysis of a wellbore fluid (Monteiro; Abstract; A method of detecting at least one of an analyte or a condition of a fluid within a subterranean formation; examiner notes that the subterranean formation includes wellbore), the device comprising: 
a substrate (Monteiro; para [4-45, 50, 56]; Fig. 3; The matrix material 204); 
a support (Monteiro; para [40]; Fig. 2B, 3; a reflective material 250 may be disposed on a side of the sensor 200), and wherein the substrate is adhered to the support (Monteiro; Fig. 2B, 3); and
a contrast agent (Monteiro; para [40-52, 55]; Fig. 3; the optically sensitive materials 202) adhered to the substrate (Monteiro; para [40]; Fig. 3; the optically sensitive materials 202 may be dispersed in a matrix material 204), wherein the contrast agent is configured to respond to the analyte thereby altering a measurable characteristic of the contrast agent (Monteiro; para [40]; one or more optically sensitive materials 202 that are configured to change optical properties responsive to exposure to one or more materials or conditions of the fluid, e.g., an analyte, a fluid of a particular pH, etc).
Monteiro does not teach a substrate comprising a disposable insertable structure.  
However, Edwards teaches an analogous art of an apparatus in a borehole (Edwards; Abstract) comprising a substrate (Edwards; para [48]; carrier examples…internal housings and substrate portions thereof) comprising a disposable insertable structure (Edwards; para [13]; a moveable component 7).  It would have been obvious to one of ordinary skill in the art by the effective filing day to have modified the contrast device of Monteiro to comprise a disposable insertable structure as taught by Edwards, because Edwards teaches that moveable component can move the carrier to a fixed position (Edwards para [13]).  
Modified Monteiro does not teach wherein the support is selectively permeable to at least an analyte, and wherein the support is more resilient than the substrate. 
However, Hulteen teaches an analogous art of optoelectronic device for detecting the presence of an analyte (Hulteen; Abstract) wherein the support is selectively permeable to at least an analyte (Hulteen; para [29]; Fig. 1; semireflective layer 220 is analyte-permeable).  It would have been obvious to one of ordinary skill in the art by the effective filing day to have modified the support of modified Monteiro to be selectively permeable as taught by Hulteen, because Hulteen teaches that the semireflective layer is permeable in order for the analyte to react with the sensing element (Hulteen; para [32]).  Examiner notes that modification of modified Monteiro teaches the support is selectively permeable to at least an analyte within the wellbore fluid, and wherein the support is more resilient than the substrate (Hulteen; para [52]; suitable materials may include metals or semi-metals such as aluminum, chromium, gold, nickel, silicon, and silver. Other suitable materials may include metal oxides).  Examiner notes that the matrix material may include silica glass, borosilicate glass, quartz glass, or other optically transparent materials, such as polymers including polyvinylidene chloride, polyethers, polyacrylates, polysilicones (Monteiro; para [41]), thus the support taught by Hulteen is more resilient. 
Note: The instant claims contain a large amount of functional language (ex: "configured to... "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 3, modified Monteiro teaches the device according to claim 1, wherein: 
the contrast agent is dispersed throughout the substrate (Monteiro; para [42]; the optically sensitive materials 202 dispersed throughout the matrix material 204).
Regarding claim 5, modified Monteiro teaches the device according to claim 1 (the contrast device of Monteiro is modified to comprise a disposable insertable structure as taught by Edwards discussed above in claim 1), wherein the disposable insertable structure is removably installed in a probe path of a wellbore sensor (Edwards; para [13]; Fig. 1; a moveable component 7).  Examiner notes that the moveable component provides the functionality of being removable/inserted. 
Regarding claim 7, Monteiro teaches a system (Monteiro; Abstract; A method of detecting at least one of an analyte or a condition of a fluid within a subterranean formation; examiner notes that the subterranean formation includes wellbore), the system comprising: 
a wellbore fluid comprising an analyte (Monteiro; para [6]; optical sensors for detecting an analyte or condition of a wellbore fluid); and 
a contrast device in fluid communication with the wellbore fluid (Monteiro; para [40]; one or more optically sensitive materials 202 that are configured to change optical properties responsive to exposure to one or more materials or conditions of the fluid, e.g., an analyte, a fluid of a particular pH, etc), the contrast device comprising: 
a substrate (Monteiro; para [4-45, 50, 56]; Fig. 3; The matrix material 204); 
a support (Monteiro; para [40]; Fig. 2B, 3; a reflective material 250 may be disposed on a side of the sensor 200), and wherein the substrate is adhered to the support (Monteiro; Fig. 2B, 3); and
a contrast agent (Monteiro; para [40-52, 55]; Fig. 3; the optically sensitive materials 202) adhered to the substrate (Monteiro; para [40]; Fig. 3; the optically sensitive materials 202 may be dispersed in a matrix material 204), wherein the contrast agent is configured to respond to the analyte thereby altering a characteristic of the contrast agent (Monteiro; para [40]; one or more optically sensitive materials 202 that are configured to change optical properties); 
an energy source (Monteiro; para [28, 30, 31, 41, 57, 58]; Fig. 2A, 2B, 4; radiation source 220) configured to transfer energy to or through the contrast device (Monteiro; para [31, 41]; Fig. 2A, 2B, 4; the radiation that is transmitted from the radiation source 220 to the sensor 200 may be absorbed by materials within the sensor 200); and 
a detector (Monteiro; para [28, 34, 38, 47, 52]; Fig. 2A, 2B, 4; ) configured to detect or measure the characteristic of the contrast agent (Monteiro; para [52]; Fig. 2A, 2B, 4; the detector 230 may be configured to detect at least one optical property of one or more reaction products of the optically sensitive materials 202).
Monteiro does not teach a substrate comprising a disposable insertable structure.  
However, Edwards teaches an analogous art of an apparatus in a borehole (Edwards; Abstract) comprising a substrate (Edwards; para [48]; carrier examples…internal housings and substrate portions thereof) comprising a disposable insertable structure (Edwards; para [13]; a moveable component 7).  It would have been obvious to one of ordinary skill in the art by the effective filing day to have modified the contrast device of Monteiro to comprise a disposable insertable structure as taught by Edwards, because Edwards teaches that moveable component can move the carrier to a fixed position (Edwards para [13]). 
Modified Monteiro does not teach wherein the support is selectively permeable to at least an analyte, and wherein the support is more resilient than the substrate. 
However, Hulteen teaches an analogous art of optoelectronic device for detecting the presence of an analyte (Hulteen; Abstract) wherein the support is selectively permeable to at least an analyte (Hulteen; para [29]; Fig. 1; semireflective layer 220 is analyte-permeable).  It would have been obvious to one of ordinary skill in the art by the effective filing day to have modified the support of modified Monteiro to be selectively permeable as taught by Hulteen, because Hulteen teaches that the semireflective layer is permeable in order for the analyte to react with the sensing element (Hulteen; para [32]).  Examiner notes that modification of modified Monteiro teaches the support is selectively permeable to at least an analyte within the wellbore fluid, and wherein the support is more resilient than the substrate (Hulteen; para [52]; suitable materials may include metals or semi-metals such as aluminum, chromium, gold, nickel, silicon, and silver. Other suitable materials may include metal oxides).  Examiner notes that the matrix material may include silica glass, borosilicate glass, quartz glass, or other optically transparent materials, such as polymers including polyvinylidene chloride, polyethers, polyacrylates, polysilicones (Monteiro; para [41]), thus the support taught by Hulteen is more resilient. 
Regarding claim 8, modified Monteiro teaches the system according to claim 7 (the contrast device of Monteiro is modified to comprise a disposable insertable structure as taught by Edwards discussed above in claim 7), wherein the contrast device further comprises a support onto which the substrate is adhered (Monteiro; para [40]; Fig. 2B, 3; a reflective material 250 may be disposed on a side of the sensor 200), and wherein the substrate is adhered to the support (Monteiro; Fig. 2B, 3); and the contrast device is a disposable insertable structure (Edwards; para [13]; Fig. 1; a moveable component 7) installed between the energy source and the detector (Monteiro; para [24, 27, 28]; Fig. 1, 2A, 2B; A sensor 200 within the sensor assembly 170 may be substantially surrounded by and in contact with the fluid; examiner notes that the drilling assembly includes the one or more sensor assemblies thus installed between the energy source and the detector).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Monteiro in view Edwards in view of Hulteen, and in further view of Heacock (US 20180104017 A1; hereinafter “Heacock”; already of record). 
Regarding claim 2, modified Monteiro teaches the device according to claim 1, with the substrate.
Monteiro does not teach wherein the substrate comprises a crosslinked silicone and/or a crosslinked silane.
However, Heacock teaches an analogous art of a color change sensor (Heacock; Abstract) wherein a substrate comprises a crosslinked silicone and/or a crosslinked silane (Heacock; para [58]; appropriate substrates include silicone rubber).   It would have been obvious to one of ordinary skill in the art to have modified the substrate of Monteiro to comprise a crosslinked silicone as taught by Heacock, because Heacock teaches that the silicon rubber is a porous substrate that acts as a sponge to trap gases (Heacock; para [58]). 
Regarding claim 12, modified Monteiro teaches the system according to claim 7, with the substrate.
Monteiro does not teach wherein the substrate comprises a crosslinked silicone and/or a crosslinked silane.
However, Heacock teaches an analogous art of a color change sensor (Heacock; Abstract) wherein a substrate comprises a crosslinked silicone and/or a crosslinked silane (Heacock; para [58]; appropriate substrates include silicone rubber).   It would have been obvious to one of ordinary skill in the art to have modified the substrate of Monteiro to comprise a crosslinked silicone as taught by Heacock, because Heacock teaches that the silicon rubber is a porous substrate that acts as a sponge to trap gases (Heacock; para [58]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Monteiro in view Edwards in view of Hulteen, and in further view of Irina et al (US 20120165626 A1; hereinafter “Irina”; already of record). 
Regarding claim 4, modified Monteiro teaches the device according to claim 3, with the support. 
Modified Monteiro does not teach wherein the support is a porous support having a mesh size of 1 to 150 microns. 
However, Irina teaches an analogous art of a device for evaluating analytes (Irina; Abstract) comprising a support (Irina; para [56]; Fig. 2D; a porous layer 244), wherein the support is a porous support having a mesh size of 1 to 150 microns (Irina; para [64]; the pores in a spreading layer may have a mean size of about 100 microns).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the support of modified Monteiro to have a mesh size of 1 to 150 microns as taught by Irina, because Irina teaches that the layer evenly distributes the sample (Irina; para [63]). 
Claims 6, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Monteiro in view Edwards in view of Hulteen, and in further view Bane (US 20210071517 A1; hereinafter “Bane”; domestic priority filed 3/11/2021; already of record).
Regarding claim 6, modified Monteiro teaches the device according to claim 5, with a wellbore sensor (Monteiro; para [18, 22]; A sample of the fluid may be transferred to the optical sensor). 
Monteiro does not teach wherein the wellbore sensor is an acoustic sensor, an NMR sensor, a dielectric sensor, or a resistivity sensor. 
However, Bane teaches an analogous art of a fluid control device disposed in a borehole (Bane; Abstract; Fig. 1) comprising a wellbore sensor (Bane; para [92]; Fig. 2; A section 92 of the optical fiber sensor 42) wherein the wellbore sensor is an acoustic sensor, an NMR sensor, a dielectric sensor, or a resistivity sensor (Bane; para [92]; Fig. 2; A section 92 of the optical fiber sensor 42 is positioned so that acoustic signals emitted by fluid flowing through the fluid conduit 76 impinge on the section 92).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the wellbore sensor of Monteiro to be an acoustic sensor as taught by Bane, because Bane teaches that the system is a simple and cost-effective way to monitor valves and other components (Bane; para [14]). 
Regarding claim 9, modified Monteiro teaches the system according to claim 7, with a wellbore sensor (Monteiro; para [18, 22]; A sample of the fluid may be transferred to the optical sensor).
Monteiro does not teach wherein the wellbore sensor selected from the group consisting of an acoustic sensor, an NMR sensor, a dielectric sensor, and a resistivity sensor. 
However, Bane teaches an analogous art of a fluid control device disposed in a borehole (Bane; Abstract; Fig. 1) comprising a wellbore sensor (Bane; para [92]; Fig. 2; A section 92 of the optical fiber sensor 42) wherein the wellbore sensor is an acoustic sensor, an NMR sensor, a dielectric sensor, or a resistivity sensor (Bane; para [92]; Fig. 2; A section 92 of the optical fiber sensor 42 is positioned so that acoustic signals emitted by fluid flowing through the fluid conduit 76 impinge on the section 92).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the wellbore sensor of Monteiro to be an acoustic sensor as taught by Bane, because Bane teaches that the system is a simple and cost-effective way to monitor valves and other components (Bane; para [14]). 
Regarding claim 10, modified Monteiro teaches the system according to claim 9 (the wellbore sensor of modified Monteiro is modified to comprise the acoustic sensor as taught by Bane discussed above in claim 9), wherein wellbore sensor comprises an acoustic sensor (Bane; para [92]; Fig. 2; A section 92 of the optical fiber sensor 42) and wherein the contrast agent is a metal porphyrin (Monteiro; para [55]; the optically sensitive materials 202 may include one or more…porphyrin compounds).
Regarding claim 11, modified Monteiro teaches the system according to claim 9, wherein the energy source is configured to produce electromagnetic radiation having wavelengths from 400 nm to 8000 nm (Monteiro; para [30]; The radiation source 220 may be configured to provide electromagnetic radiation at a substantially monochromatic wavelength…the monochromatic wavelength is within the visible spectrum of light, e.g., about 380 nm to about 750 nm).
Regarding claim 13, modified Monteiro teaches the system according to claim 12, wherein the contrast agent is dispersed within the substrate and the contrast agent constitutes 50-500 ppm based on a total weight of the contrast agent and the substrate (Monteiro; para [45]; the optically sensitive materials 202 may be loaded into the matrix material 204 at a concentration… between about 10 ppm and about 500 ppm; examiner notes that the higher range of the reference meets the limitation).

Response to Arguments
	Applicant’s arguments filed, 9/19/2022, have been considered found to be persuasive.  However, the arguments are directed towards the claim amendments.  The examiner notes that the previous prior art rejection is withdrawn and a new prior art rejection is applied to address the claim amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796